UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1773


BEN HOWARD SMITH,

                       Plaintiff – Appellant,

          v.

JOSEPH K. COFFY,

                       Defendant – Appellee,

          and

BOB ATKINSON; PERCY B. HARVIN; L. KEITH JOSEY, JR.; RONNIE
STEWART, all in their individual and official capacity;
LINDA G. WALTERS,

                       Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:08-cv-00201-RMG)


Submitted:   November 15, 2011             Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ben Howard Smith, Appellant Pro Se. Shaun C. Kent, COFFEY
CHANDLER KENT & MCKENZIE, PA, Manning, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Ben Howard Smith appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint alleging fraud, and violations of 42

U.S.C. §§ 1983, 1985 (2006), and due process.                      We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

              In   a   civil    case,      parties    are    accorded   thirty    days

after the entry of the district court’s final judgment or order

to   note   an     appeal,     Fed.   R.    App.     P.   4(a)(1)(A),   unless    the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).      “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”                      Bowles v. Russell, 551
U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on June 13, 2011.            The notice of appeal was filed on July 19,

2011.   Because Smith failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts   and    legal    contentions        are   adequately      presented   in   the




                                             3
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    4